PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/664,869
Filing Date: 31 Jul 2017
Appellant(s): RAZA et al.



__________________
Adam C. Rehm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/04/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to appellant’s arguments, on page 7 of the appeal brief, it is first noted that the listing of rejected claims is incorrect.
The currently pending and rejected claims are actually “1-3, 6-11, 14-17, 20, 22, 24-27” and not “1-3, 6-11, 14-17, 20-26” as listed by appellant. 

	On page 7, of the appeal brief, appellant argues that “Searle’s edge router 1014 is not reasonably configured to perform any of the aforementioned steps per independent claims 1, 9, and 16. The Examiner seems to acknowledge this and attempts to meet the aforementioned steps by relying on other Searle devices at the hosts 1020x.”
	In response, it is noted that Searle discloses an edge router, 1014, providing 2-way communications with a VM, 1024A, through the use of an overlay network tunnel, 1034A (see Fig. 10, paragraph 96, 99). 
	Searle further discloses in paragraph 96 “In at least some embodiments, the IP tunneling technology may map IP overlay addresses (public IP addresses) to substrate 
	Thus, communications between the VM, 1024A, and the edge router, 1014, are achieved through the use of an overlay network tunnel by mapping IP overlay addresses (public IP addresses) to substrate IP addresses (private IP addresses).
	Any communications from the VM, 1024A, to the edge router, 1014 would thus be achieved by mapping public IP addresses to private IP addresses.  Similarly, any successful communications back to the VM, 1024A, from the edge router, 1014, through the overlay network tunnel, 1034A (as shown in Fig. 10), is also be achieved by mapping private IP addresses to public IP addresses.
	Similarly, as described in paragraph 95 of Searle, “The IP tunneling technology provides a virtual network topology (the overlay network); the interfaces (e.g., service APIs) that are presented to clients are attached to the overlay network so that when a client provides an IP address to which the client wants to send packets, the IP address is run in virtual space by communicating with a mapping service (e.g., mapping service 1030) that knows where the IP overlay addresses are.”
	Any communication from the edge router, 1014, intended for a specific client (Internet traffic destined for VM, 1024A as demonstrated in Fig. 10) requires the client IP address to be mapped to the particular IP overlay address to be communicated via the overlay tunnel  (paragraph 95, 97) with each VM and each router provided with an IP address (paragraph 97).


	In response, it is noted that the rejection is not premised upon the host devices being “the same” as a customer edge router.  They do, however, share a functionality in that both are transmitting packets across the overlay network tunnel (as data to/from the “Internet destinations” are achieved via the edge router providing access to intermediate network 1040, see Fig. 10, paragraph 20, 98-99).
	The IP tunneling and mapping is used to route traffic to and from the router and VMs (paragraph 99) with any communication across the overlay network to the router requiring the mapping of private and public IP addresses for the router (paragraph 97) and any communication across the overlay network to a particular VM requiring the mapping of private and public IP addresses for the VM (paragraph 95, 97).
	Therefore, appellant’s arguments are not convincing.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/James R Sheleheda/Primary Examiner, Art Unit 2424           
                                                                                                                                                                                             

/RANDY A FLYNN/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        

/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.